Kelly, P. J. (dissenting):
I am unable to agree with my brethren in this case. The plaintiff, alleging serious and permanent injuries due solely to the negligence of the defendant, its agents, servants and employees, without contributory negligence on the part of plaintiff, brought this action on January 11, 1922, to recover damages from the defendant. In February, 1922, the defendant answered denying the allegations of the complaint, pleaded as a separate defense that there was another action pending brought by plaintiff against defendant for the same cause of action, and asked that the complaint be dismissed and judgment rendered for defendant. In August, 1922, the defendant moved for an order bringing in one Horne as a party defendant upon an affidavit in which it was stated that if any liability existed to the plaintiff it could be only because Horne, one of defendant’s employees, was negligent in the manner in which he performed his duty to defendant, and the affidavit continues: “ Therefore deponent is advised by his counsel that said Frank Horne will be wholly liable for the claim made against 'the defendant in the action now pending and if any recovery is made [sic] against the defendant in this action the defendant will be entitled to recover said amount from said Frank Horne.” I cannot agree with the advice said to have been given by counsel" for the defendant, that its employee will be wholly hable for the damages claimed by plaintiff. On the contrary, it is apparent on the face of the defendant’s affidavit that if the injury was occasioned by the carelessness of the employee in performing his duties, the plaintiff is entitled to recover damages for such injuries from the defendant. Whether defendant will be entitled to recover any damages from its employee is another matter, in which the injured plaintiff is not interested. It may involve the question whether, conceding *747the carelessness of the employee, the defendant may have also been negligent, and there can be no recovery between joint tort feasors. It is a matter to be determined between employer and employee.
But it is asserted that the defendant may litigate its claim against its employee in this action by reason of the amendment to the Civil Practice Act, section 193, in effect September 1, 1922, long after the happening of the accident and the joinder of issue in the pending action. This amendment reads: “ And where one of the parties to an action claims that a person not a party thereto is or will be liable wholly or in part, for the claim made against him in the action, the court on application of such party must direct such person to be brought in and direct the service upon such person of the pleading, alleging the claim against him.” (Laws of 1922, chap. 624.)
In my opinión the privilege given by the amendment refers to a case where a defendant claims that some third person not a party is or will be hable, wholly or in part, for the claim made against the defendant, to the exclusion of the defendant. While I do not agree that on the pleadings as amplified by the bill of particulars in the case at bar the defendant’s alleged liability can be said to depend entirely upon the doctrine of respondeat superior, still in such a case I doubt whether the Legislature intended that a plaintiff asserting a cause of action against a defendant can be compelled to litigate the rights of defendant to recover over against third parties. If the claim is that the third party is hable and not the defendant, whether wholly or in part, there may be reason for the innovation. Where in any event the defendant is hable to plaintiff, whether the third party is brought in or not, the reason disappears. The plaintiff is asserting his aheged claim against the defendant alone and should be allowed to try it without the delay and the confusion resulting from litigating the rights of others depending on other facts and other rules of law. Considering actions for neghgent injury, if the interpretation of my brethren is correct, a defendant carrier sued for neghgent injury to a passenger may assert that the contractors who furnished the equipment or built the roadbed are responsible to the carrier, and the injured passenger or his legal representatives may find themselves involved in a dispute which in no way affects the cause of action set out in the complaint. I cannot believe that the Legislature intended such a radical interference with the rights of plaintiffs.
Order reversed upon the law, and motion granted, without costs.